DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 08/11/2022 has been entered – Claims 1, 8-10, and 12-15 are amended and Claims 3 and 7 are cancelled. Claims 1-2, 4-5, 8-10, and 12-20 remain pending in this application. 

The objection to Claim 7 as previously set forth in the Final Office Action mailed 05/26/2022 is moot because Claim 7 is cancelled by Applicant’s amendment.

The rejection of Claims 7-10 and 12-14 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Final Office Action mailed 05/26/2022 is moot because Claim 7 is cancelled by Applicant’s amendment.

The rejections of Claims 1, 4-5, and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Anandan et al. (“Synthesis of mixed ligands complexes of Ru(II)…”) and Claims 16-19 under 35 U.S.C. 103 as being unpatentable over Rubner et al. (US 2002/0047551 A1) in view of Anandan et al. (“Synthesis of mixed ligands complexes of Ru(II)…”) as previously set forth in the Final Office Action mailed 05/26/2022 are overcome by Applicant’s amendment.

Response to Arguments
Applicant’s arguments on Pages 35-36 of the reply dated 08/11/2022 with respect to the rejection of the claims under 35 USC §§ 102 and 103 have been fully considered but they are moot because the grounds of rejection specifically addressed have been withdrawn in view of Applicant’s amendment. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kimberly Vines on 08/19/2022.

The application has been amended as follows: 

Please amend Claim 1 at Page 1, line 5 to change “M in Formula 1 is a transition metal” to “M 

Please amend Claim 1 at Page 1, line 7 to change “X5 is selected from a covalent or coordinate…” to “X5 is selected from a covalent or coordinate bond…”

Please amend Claim 1 to delete all lines from Page 1, line 16 (“

Please amend Claim 8 at Page 14, line 2 to change “…defined in claim 7…” to “…defined in claim [[7]]1…”

Please amend Claim 8 at Page 14, line 6 to change “…defined in claim 7…” to “…defined in claim [[7]]1…”

Please amend Claim 9 at Page 19, line 3 to change “…defined in claim 7…” to “…defined in claim [[7]]1…”

Please amend Claim 9 at Page 19, line 7 to change “…defined in claim 7…” to “…defined in claim [[7]]1…”

Please amend Claim 10 at Page 25, line 8 to change “…defined in claim 7…” to “…defined in claim [[7]]1…”

Please amend Claim 10 at Page 26, line 1 to change “…defined in claim 7…” to “…defined in claim [[7]]1…”

Please amend Claim 12 at Page 27, line 5 to change “…defined in claim 7…” to “…defined in claim [[7]]1…”

Please amend Claim 13 at Page 30, line 7 to change “…defined in claim 7…” to “…defined in claim [[7]]1…”

Please amend Claim 14 at Page 31, line 7 to change “…defined in claim 7…” to “…defined in claim [[7]]1…”

Please amend Claim 14 at Page 32, line 1 to change “…defined in claim 7…” to “…defined in claim [[7]]1…”

Claims 1-2, 4-5, 8-10 and 12-20 are allowed. 

Claims 1-2, 4-5, 8-10 and 12-20 are renumbered as 1-10, 16, and 11-15 respectively.





The following is an examiner’s statement of reasons for allowance: 
The closest prior art as exemplified by Stoessel et al. (US 2016/0308149 A1) teaches ligands according to the general Formula 1 (reproduced below, right) wherein the bridgehead atom in the fused ring system is N. The claims as amended include the proviso “wherein when Y12 is C then Y11 is C.” As seen from the comparison of Formula 1A(1) (reproduced below, left) to the general Formula 1 of Stoessel, the ligands according to Stoessel do not meet the proviso since the position corresponding to the claimed Y12 is C and Y11 is N. Neither Stoessel nor the prior art record as a whole provide reason to substitute said N in the ligand of Stoessel for a C.  

Instant: 
    PNG
    media_image1.png
    272
    412
    media_image1.png
    Greyscale
   Stoessel: 
    PNG
    media_image2.png
    185
    205
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789